REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art of record, Rajendran (US 2008/0229511), Denzinger (US 5,714,560), Denzinger (US 5,425,784) and Monsheimer (US 4,314,800), in view of the decision by the Patent Trial and Appeal Board dated September 24, 2021. The PTAB indicated the claims are allowable over the prior art because the Rajendran does not teach or fairly suggest optimizing applicant’s claimed monomers (A), polysaccharides (B1) and polypeptides (B2) to the claimed concentrations and ratios and does not recognize them as result effective variables. The PTAB further argues that the examples of Rajendran lead one of ordinary skill in the art away from the concentrations of the claims by suggesting to use a weight of the monomer (A) in a higher weight than the sum of the weights of the biopolymer (B1) and protein hydrolysate (B2). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMINA S KHAN/Primary Examiner, Art Unit 1761